Citation Nr: 1219915	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-34 348	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to increased disability ratings for degenerative disc disease and degenerative joint disease of the lumbar spine, status-post discectomy and laminectomy L4-L5, currently evaluated as 40 percent disabling. 

2.  Entitlement to an initial rating in excess of 40 percent for right lower extremity L4-L5 radiculopathy, effective from December 26, 2006.

3.  Entitlement to an initial rating in excess of 20 percent for left lower extremity L4-L5 radiculopathy, effective from September 28, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2011.  This matter was originally on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  The May 2007 rating decision increased the evaluation for degenerative disc disease and degenerative joint disease of the lumbar spine to 100 percent, effective July 19, 2006, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition; resumed the evaluation of 20 percent, effective October 1, 2006; and increased the disability evaluation to 40 percent, effective December 26, 2006.  Following the Veteran's timely appeal of the decision, the Board remanded the case in February 2011 for further development.  Thereafter, in a rating decision dated in February 2012, the RO granted service connection for right and left lower extremity L4-L5 radiculopathy, and assigned 40 and 20 percent ratings for these disorders, respectively, effective from December 26, 2006 and September 28, 2011.  Since these ratings were assigned following the Board's remand for further development with respect to the Veteran's service-connected lumbar spine disorder, the Board finds that the appropriateness of the newly assigned ratings are included within the current appeal.

In December 2009, the Veteran testified during a hearing before the undersigned at the RO. 


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from November 1971 to November 1995.

2.	On March 30, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.






ORDER

The appeal is dismissed.




		
Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


